Steve Glink

From:
Sent:
To:

Cc:
Subject:

No problem.

Steve Glink <steve@educationrights.com>

Friday, February 22, 2019 4:10 PM

Glenn F. Fencl

Smyrniotis,George; Amber N. Lukowicz; Keil, Heather; Genevieve M. LeFevour
Re: Ben's Re-Admission Correspondence

Sent from my iPhone

On Feb 22, 2019, at 3:45 PM, Glenn F. Fencl <fenclg@jbitd.com> wrote:

Steve:

We need to discuss the situation with our clients and hopefully will get back to you soon. It’s difficult
sometimes to round up everyone on a Friday afternoon so do not get the impression that we are
ignoring you.

Glenn

 

From: Steve Glink [mailto:steve@educationrights.com]
Sent: Friday, February 22, 2019 3:09 PM

To: Glenn F. Fencl

Cc: Smyrniotis,George; Amber N. Lukowicz; Keil, Heather
Subject: Re: Ben's Re-Admission Correspondence

This could be a problem because they are required to find an aid on short notice and the defendants
collectively are expecting them to pay that cost. In my opinion, in the true context of the Americans with
disabilities act, both of those responsibilities would fall upon the defendants. We are only talking about
four games here and we are trying to compromise.

Does this line of thought change anyone’s mind?

Sent from my iPhone

On Feb 22, 2019, at 3:01 PM, Glenn F. Fencl <fenclg@jbitd.com> wrote:

Steve:

After conferring with all concerned, it is our position that an actual inclusion aide, not
the parents, be present at all games and practices. While we understand that your
clients feel that they are qualified, we are of the belief that it would be in the best
interest of all concerned to have an aide that is truly independent and can professionally
gauge and monitor Ben’s activities.

Please let us know your thoughts on this.

Regards,

EXHIBIT B
Glenn

 

From: Steve Glink [mailto:steve@educationrights.com]
Sent: Friday, February 22, 2019 1:52 PM

To: 'Smyrniotis,George’

Cc: Glenn F. Fencl; Amber N. Lukowicz; ‘Keil, Heather’
Subject: RE: Ben's Re-Admission Correspondence

Ladies & Gentlemen: | have reviewed Mr. Smyrniotis’ letter and shared it with my

clients. For the most part, my clients are in agreement with the defendants’ proposal

with the following understandings (based on our earlier telephone conversation today);
1. The parents would like to serve as the non-Chicago inclusion aide(s) for the

remainder of the season. Both parents have been trained (at Illinois Masonic) on
principles of working with autistic children and Ben in particular. Obviously, they

are also experienced. In addition, mom is a certified teacher who has worked
with autistic students in the last. More importantly, the parents’ interventions
has proved to be effective. This is verified by the attached document from the

team manager. The parents are willing to be stay in the penalty box while acting
as the inclusion aide. Or in a designated area close to the bench. The parents are

willing, ready and able to do whatever is necessary for Ben to successfully be a
member of this team and this program;

2. With respect to q] 2, the parents agree that they will meet with the coach, any
aide and Ben before the game and explain to Ben his designated seat on the
bench and his designated teammate for shift changes. They also agree to

remain in close proximity to Ben if any additional reinforcement is necessary. In

all fairness to Ben, we want to make sure that the coaching staff properly
explains this arrangement to the other players and if necessary, the parents;
3. The parents want prompt (no more than 48 hours) written notice from elther
someone on the coaching staff or the inclusion aide, of any observations,
problems, issues or complaints by anyone that Ben’s behavior is a disruption.

Other than these qualifiers, the parents are in agreement with the accommodation
intervention plan in the letter.

Steven E. Glink

Attorney at Law

3338 Commercial Avenue
Northbrook, Illinois 60062
847-480-7749 (voice)
847-480-9501 (facsimile)
<image001 jpg>

 

From: Smyrniotis,George [mailto:George. Smyrniotis@ChicagoParkDistrict.com]
Sent: Thursday, February 21, 2019 4:58 PM

To: Steve Glink (steve@educationrights.com)

Ce: Glenn F. Fencl: Amber N. Lukowicz; Keil, Heather

Subject: Ben's Re-Admission Correspondence

Mr. Glink:

Attached is the proposed re-admission of you client as per the terms of the Court’s
Order in this regard. Thank you for your attention to this matter.

George

George P. Smymiotis
First Deputy General Counsel

Chicago Park District

S41 N. Fairbanks Court

Chicago, IL 60611

(312) 742-4604 (office)

(312) 742-5328 (fax)
george.smyrniotis@chicagoparkdistrict.com
<image002.jpg><image003.png>

Glenn F. Fenci, Attorney at Law

<1190222 16012600587 .jpe>

33 West Monroe Street, Suite 2700

Chicago, IHinois 60603-5404

T: (312) 372-0770 | F: (312) 372-9818

D: (312) 984-6688

fenclg@jbitd.com | www.johnsonandbell.com

 

All contents of this e-mail and any attachment are private & confidential. If
received or viewed by anyone other than the intended recipient, neither this e-mail
nor any attachments, or anything derived from these, may be used or passed on
for any purpose whatsoever, and all materials must be destroyed and the sender
notified immediately.
